Citation Nr: 1826933	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1973 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims file contains additional evidence, including VA treatment records and VA examinations obtained by the AOJ, since the August 2014 statement of the case (SOC).  This evidence has not been considered by the AOJ, and there is no automatic waiver for evidence obtained by VA. 

The Board also notes that the claims file contains February 2014 disability benefits questionnaires (DBQs) in which the diagnoses were listed as cervical spondylosis and a complete tear of the right rotator cuff.  However, the DBQs do not contain a medical opinion regarding the etiology of those disorders.  The Veteran was also afforded VA examinations in February 2016 during which he was assessed as having cervical spondylosis and radiculopathy and in August 2017 at which time he was diagnosed with cervical spondylosis, cervical radiculopathy, and retrolisthesis of C5 on C6.  Nevertheless, those reports also do not contain any etiological opinion.

The Veteran has asserted that he currently has cervical spine and right shoulder disorders that are related to his military service.  In this regard, he has claimed that they are due to his duties in service, including carrying and loading heavy equipment. See e.g. December 2017 hearing transcript.  The Board does note that the Veteran submitted a private medical opinion in which Dr. J.R. (initials used to protect privacy) stating that the Veteran has neck pain directly related to an injury sustained in service.  However, Dr. J.R. did not identify the injury or provide any rationale.

Based on the foregoing, the Board finds that a medical opinion is needed to determine the nature and etiology of any cervical spine and right shoulder disorders that may be present.
    
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has a current cervical spine disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injuries therein.

In rendering this opinion, the examiner should address the Veteran's contention that he has cervical spine disorder due to his duties in service, including carrying and loading heavy equipment. See e.g. December 2017 hearing transcript.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has a current right shoulder disorder that manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In rendering this opinion, the examiner should address the Veteran's contention that he has right shoulder disorder due to his duties in service, including carrying and loading heavy equipment. See e.g. December 2017 hearing transcript.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ, to include all evidence associated with the file since the August 2014 SOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




